Citation Nr: 0944288	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
gunshot wound to the left calf, including a scar.

3.  Entitlement to service connection for a low back 
disability, including L3-4 lumbar stenosis with lateral 
recess stenosis and left lumbar radiculopathy.

4.  Entitlement to service connection for residuals of a 
fractured jaw, including dental injuries.

5.  Entitlement to service connection for a left wrist 
disability, including contraction deformity secondary to 
tendon repair of the left wrist.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The service department has verified that the appellant served 
on active duty from February 1952 to February 1961 only.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In October 2009, the Board granted the appellant's motion to 
advance his case on the docket based on his age.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).  

The Board notes that when submitting his April 2006 notice of 
disagreement, the appellant requested a personal hearing in 
connection with his claims.  On his February 2007 substantive 
appeal, however, the appellant clarified that he no longer 
desired a hearing.  Having received no further hearing 
request from either the appellant or his representative, the 
Board will proceed with consideration of the appeal, based on 
the evidence of record.  

With respect to the appellant's claim of service connection 
for PTSD, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that VA should consider 
alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In light of the Court's decision, the Board has 
recharacterized the issue on appeal to include any acquired 
psychiatric disability.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

Here, the appellant did not specifically claim, nor did the 
RO expressly consider, entitlement to a psychiatric disorder 
other than PTSD.  Indeed, such would have required remarkable 
prescience in light of prior jurisprudence.  See e.g. Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding that 
where a claim of service connection for PTSD has been denied, 
and a new claim contains a different psychiatric diagnosis, 
even one producing the same symptoms in the same anatomic 
system, a new decision on the merits is required).  

Nonetheless, the Board finds that the appellant will not be 
prejudiced by the Board's consideration of the expanded 
issue.  As set forth in more detail below, the RO has 
obtained all available, relevant clinical records, none of 
which contain any psychiatric diagnoses, including PTSD.  The 
appellant has also been advised that in order to establish 
service connection for any disability, the evidence must show 
that "[y]ou have a current physical or mental disability 
shown by medical evidence."  He was also repeated asked to 
submit or identify all medical records in support of his 
claim.  The appellant and his representative have been given 
ample opportunity to present such evidence.  The appellant 
was also given the opportunity to attend a hearing, although 
declined the opportunity.  In view of the foregoing, the 
Board finds that the appellant will not be prejudiced by the 
Board's consideration of the issue of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD.  


FINDINGS OF FACT

1.  The appellant's only period of active service was from 
February 1952 to February 1961; he did not serve on active 
duty from November 1950 to January 1952, nor is he a former 
prisoner of war (POW).

2.  A psychiatric disorder, including PTSD, was not shown 
during the appellant's period of active service, nor does the 
record on appeal contain any probative evidence that the 
appellant currently has any psychiatric disorder, including 
PTSD.

3.  The most probative evidence indicates that the appellant 
did not sustain a gunshot wound to the left calf during his 
period of active service.   

4.  The most probative evidence indicates that the appellant 
did not sustain a low back injury during his period of active 
service.  A low back disability was not otherwise clinically 
evident during his period of active service or for many years 
thereafter and the record on appeal contains no indication 
that the appellant's current low back disability is causally 
related to his active service or any incident therein.   

5.  The most probative evidence indicates that the appellant 
did not sustain a fractured jaw during his period of active 
service.  

6.  The appellant's left wrist disability, including 
contraction deformity secondary to tendon repair of the left 
wrist, preexisted his period of active service and was not 
aggravated therein.

7.  Service connection is not in effect for any disability.




CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in active service, nor may such disability be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Residuals of a gunshot wound to the left calf, including 
a scar, was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A low back disability, including L3-4 lumbar stenosis 
with lateral recess stenosis and left lumbar radiculopathy, 
was not incurred in active service, nor may such disability 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Residuals of a fractured jaw, including dental injuries, 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  A left wrist disability, including contraction deformity 
secondary to tendon repair of the left wrist, was not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2009).

6.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including what part of that evidence VA will seek to obtain 
and what part the claimant is expected to provide.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) 
degree of disability; and (5) effective date.  

After reviewing the record in this case, the Board finds that 
no further action is necessary to fulfill VA's VCAA 
notification duties.  In detailed March and October 2005 
letters issued prior to the initial decision on the claims, 
the RO advised the appellant of the information and evidence 
needed to substantiate and complete a claim of service 
connection, including on the basis of aggravation, as well as 
a claim for a total rating based on individual 
unemployability due to service-connected disabilities.  The 
letter included an explanation as to what part of the 
necessary information and evidence the appellant was to 
provide and what part VA would attempt to obtain for him.  
Additionally, in March 2006, the RO issued a letter for the 
express purpose of complying with the Court's decision in 
Dingess.  The RO then reconsidered the appellant's claims in 
a December 2006 Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  In view of the foregoing, the Board finds 
that no further action is necessary to fulfill VA's duty to 
notify under the VCAA.  Neither the appellant nor his 
representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The record on appeal documents significant development 
efforts on the part of the RO.  The Board finds that no 
additional action is necessary in order to comply with VA's 
duty to assist.  

As set forth in more detail below, the appellant claims that 
he had two periods of active service:  the first from 
November 1950 to January 1952, and the second from January 
1952 to January 1961.  He claims that during this first 
period of service, he sustained numerous injuries when he 
fell from a telephone pole after being shot in the left calf, 
including a fractured jaw, a left wrist injury, and a low 
back injury.  He also claims that he developed PTSD as a 
result of this incident.  The appellant further claims that 
during his first period of active service, he was a POW of 
the North Korean Government from March to April 1951.  

Other than his own assertions, which the Board does not find 
to be credible, the appellant has submitted no absolutely 
documentary evidence in support of his contention that he 
served from November 1950 to January 1952 and was a POW.  The 
Board notes that the appellant was specifically asked to do 
so in a March 2005 letter, but indicated that he had nothing 
further to submit.  

Absent any documentation from the appellant, the RO requested 
verification of the appellant's service from the service 
department in accordance with 38 C.F.R. § 3.203(2009) 
(providing that where evidence provided by a claimant is not 
sufficient to meet certain requirements, VA shall request 
verification of service from the service department).  The 
service department unambiguously responded that the appellant 
did not serve on active duty from November 1950 to January 
1952, nor was he a POW.  

The Board has considered the appellant's contentions to the 
effect that in the Spring of 1951, a photograph of him 
wearing his military uniform in Seoul, Korea, was on the 
cover of Life magazine.  It is well established, however, 
that only service department records can establish if and 
when a person was serving on active duty.  See Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Indeed, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that once 
service department certification as to an individual's 
service is received, VA is bound by that certification for 
purposes of establishing entitlement to benefits.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  As the U.S. Court of 
Appeals for Veterans Claims (Court) has made clear, if an 
appellant "disagrees with the information contained [in his 
service] records, his remedy, if any, must be pursued with 
the Army Board for the Correction of Military Records."  See 
also Soria, 118 F.3d at 749 (noting that if the service 
department "refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA").  

Based on the foregoing, the Board finds that VA has met its 
duty to assist with respect to verifying his claimed service, 
including his claimed POW status.  VA has fully complied with 
the requirements in seeking verification from the service 
department.  See 38 C.F.R. § 3.203 (2009).  Based on the 
unambiguous response from the service department, as well as 
the other evidence of record, the Board finds that further 
requests to the service department would be futile.  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has 
no duty to seek to obtain that which does not exist.").  The 
applicable regulatory scheme does not include the submission 
of alternative evidence, such as lay testimony, magazine 
articles, or "buddy statements."  Id.  Further, the 
appellant has been informed that the evidence of record does 
not substantiate his claim that he served from November 1950 
to January 1952 and was interned as a POW.  Cf. McCormick v. 
Gober, 14 Vet. App. 39 (2000).  He was offered the 
opportunity to submit alternative evidence, but elected not 
to do so.  

With respect to his verified period of service from February 
1952 to January 1961, the record on appeal contains complete 
service treatment and personnel records.  The RO has also 
received all post-service clinical records identified or 
submitted by the appellant.  The appellant has neither 
submitted nor identified any additional, available post-
service VA or private clinical records pertaining to his 
claim and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2009).  

The record on appeal also shows that the RO requested records 
from the Social Security Administration (SSA), but was 
unambiguously advised that an application for disability 
benefits was never filed nor granted.  The appellant is in 
receipt of SSA benefits based on age only.  The Board 
therefore finds that it is reasonably certain that relevant 
SSA disability records do not exist and that further efforts 
to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).

Although the appellant has not been afforded a VA medical 
examination in connection with his claims, the Board finds 
that an examination is not necessary.  Under the VCAA, an 
examination is necessary if the evidence of record 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that a veteran suffered an 
event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

As set forth in more detail below, the official service 
department records do not establish that the appellant was in 
the "active military, naval or air service" in the Winter 
of 1951, when he claims to have sustained PTSD, a gunshot 
wound to the left calf, a fractured jaw, a low back 
disability, and aggravated his preexisting left wrist 
disability.  Absent evidence establishing that the appellant 
"suffered an event, injury or disease in service," an 
examination is not warranted in connection with his claims of 
service connection.

With respect to the appellant's claim for a total rating 
based on individual unemployability, service connection is 
not in effect for any disability; thus, legal entitlement to 
the benefit has not been established.  Thus, no examination 
is required.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  Neither the appellant 
nor his representative has argued otherwise.  


Background

In February 2005, the appellant submitted an original 
application for VA compensation benefits on which he reported 
two periods of active service:  the first from November 1950 
to January 1952, and the second from January 1952 to January 
1961.  The appellant further reported that during his first 
period of service, he had been a prisoner of war of the North 
Korean Government from March to April 1951.  

On his application, the appellant indicated that he was 
seeking service connection for PTSD, residuals of a gunshot 
wound to the left calf, residuals of a back injury, a left 
wrist injury, and a broken jaw/dental injury.  He claimed 
that in the late winter of 1951, while installing a line on a 
pole, he was shot through the left calf, causing him to fall 
approximately 20 feet.  He indicated that he sustained a back 
injury and severely injured a preexisting left wrist 
disability in the fall.  The appellant further claimed that 
he had developed PTSD due to this incident.  The appellant 
also claimed that he had also been treated for a "broken jaw 
and dental injury subsequent to being wounded, capture by 
North Koreans and release for need of medical treatment."  

In a March 2005 letter, the RO advised the appellant that his 
name was not included in the Department of Defense's list of 
POWs from the Korean War.  He was asked to provide additional 
information about his service and internment, such as a copy 
of his DD Form 214 or separation documents from all periods 
of service, statements from people who had knowledge of his 
internment, and additional detail regarding his internment, 
including his living conditions, any physical hardships, etc.  
The following month, the appellant responded that he had no 
additional information to submit.  

In September 2005, in response to requests from the RO, the 
National Personnel Records Center (NPRC) indicated that there 
was no indication in the appellant's file that he had ever 
been a prisoner of war.  The service department further 
verified that the appellant had served from February 1952 to 
February 1961 only; records did not verify his claimed period 
of service from November 1950 to January 1952.  

The NPRC further provided the appellant's service personnel 
and treatment records corresponding to his period of service 
from February 1952 to February 1961.  In pertinent part, the 
appellant's service personnel records show that he enlisted 
in February 1952 under SR 615-105-1, the general Army 
regulation for initial enlistments for enlisted personnel.  
His service record notes no prior service.  

The appellant's service treatment records corresponding to 
this period of service are entirely negative for complaints 
or findings of a psychiatric disorder, including PTSD, a 
gunshot wound to the left calf, a low back disability, or a 
fractured jaw.  These records contain no notation of any 
prior service, internment as a POW, or combat injuries.  

In fact, at his February 1952 military enlistment medical 
examination, the appellant completed a report of medical 
history on which he indicated that he did not have a usual 
occupation.  Rather, in the past three years, he had had five 
jobs, the longest of which he had held for six months.  He 
did not report prior military service, nor did he report 
having been a POW.  In addition, in reporting his medical 
history, the appellant denied having or every having had 
frequent or terrifying nightmares, depression or excessive 
worry, nervous trouble of any sort, arthritis, bone or joint 
deformity, and severe tooth or gum trouble.  He also denied 
having any other injury other than those reported on the 
examination.  

On clinical evaluation, the appellant's head, face, mouth, 
throat, lower extremities, and spine were normal, with no 
findings of a fractured jaw or back disability.  Psychiatric 
evaluation was also normal.  The appellant's left wrist was 
noted to exhibit a scar and he had a 90 degree loss of 
extension of the middle proximal phalanges of the 4th and 5th 
digits of the left hand.  

In-service medical records show that in April 1952, the 
appellant reported pain and tingling in the region of the 
left ulnar nerve.  He reported a history of surgical repair 
of severed tendons in his left wrist.  X-ray studies showed 
many fine metallic wires in the soft tissues just distal to 
the ulna.  The majority of these wires, originally intended 
as loop fasteners, had opened up and become straight.  The 
distal two phalanges of the 4th and 5th fingers were held in 
flexion and there were no bone abnormalities in the wrist.  
Neurosurgical evaluation was recommended.  

The appellant was examined in the neurosurgery clinic later 
in April 1952.  It was noted that in 1949, prior to his 
enlistment in the Army in February 1952, the appellant had 
sustained a laceration of the ulnar border of his left wrist 
in an altercation.  Following his injury, he underwent repair 
of several divided tendons and the ulnar nerve.  Immediately 
following surgery, the appellant moved from Texas to Arkansas 
and abandoned active physiotherapy.  The appellant noted that 
since that time, he had noticed pain in the left hand, some 
weakness, wasting of the intrinsic muscles of the left hand, 
and severe flexion contractures of the 4th and 5th fingers.  
He indicated that he had had not specific treatment for his 
complaints until 2 weeks prior to his enlistment, when a 
physiotherapy practitioner had opened a practice in his 
hometown.  Since being in the Army, the appellant indicated 
that he had been able to complete his duties fairly well, 
with the exception of being unable to carry a rifle for a 
prolonged period.  The appellant made no reference to any 
combat injury or fall from a pole.  After examining the 
appellant, the physician diagnosed contraction deformity 
secondary to tendon repair and hyperalgesia secondary to a 
recovering ulnar nerve lesion of the left wrist.  He 
indicated that no specific treatment was required, but noted 
that with intensive physiotherapy and interest on the part of 
the appellant, there should be marked clinical improvement.  
The appellant was given a physical profile.  

The appellant's service dental records are negative for 
entirely negative for notations of any residuals of a 
fractured jaw.  These records show that he was seen on 
several occasions, primarily for treatment of dental caries.  
These examinations are consistently negative for any 
indication of residuals of a fractured jaw.  Indeed, 
occlusion was consistently noted to be normal.

At his January 1961 military separation medical examination, 
the appellant completed a report of medical history on which 
he again specifically denied having or ever having had 
frequent or terrifying nightmares, depression or excessive 
worry, nervous trouble of any sort, arthritis, bone or joint 
deformity, and severe tooth or gum trouble.  He indicted that 
he had had no other injury other than those specifically 
reported on the examination.  

On clinical evaluation, the examiner noted trophic changes in 
the 4th and 5th digits and hypesthesia over the ulnar nerve 
distribution.  Examination was normal in all other pertinent 
respects.  The examiner determined that the appellant's head, 
face, mouth, throat, lower extremities, and spine were 
normal.  Psychiatric evaluation was also normal.  In 
connection with his separation examination, the appellant 
underwent an orthopedic consultation at which he reported 
that he had sustained a severe laceration of the distal 
forearm in 1950, requiring repair of severed flexor tendons 
of digits 3, 4, and 5, and the ulnar nerve.  The appellant 
specifically reported that this injury had occurred in his 
civilian life, prior service.  The examiner noted that as a 
result of the pre-service injury and surgery, the appellant 
had flexor contractures, as well as trophic changes and 
hypesthesia over the ulnar nerve distribution.  The examiner 
noted that the appellant had not been physically limited to 
any significant extent during service and he was cleared for 
separation.  

Post-service private clinical records show that in September 
1999, the appellant sought treatment for low back pain for 
the past six months.  He indicated that he had a history of 
low back problems dating from 1996.  In recounting the 
appellant's past medical and surgical history, the examiner 
noted that the appellant had reported a history of a 1951 
"war injury at the left upper extremity injuring his left 
ulnar nerve."  The appellant's medical history was otherwise 
negative for any in-service injuries, including a gunshot 
wound, a jaw fracture, or a low back injury.  The diagnosis 
was probable lumbar stenosis.  Subsequent clinical records 
show continued treatment for L3-4 lumbar stenosis with 
radiculopathy.

In pertinent part, VA clinical records, dated from March 2003 
to February 2006 show that in July 2003, the appellant 
underwent initial evaluation to establish VA care.  On 
examination, he reported a history of numerous medical 
conditions, including a laceration of the left wrist with 
flexion contracture in 1952.  He made no reference to any in-
service back injury, gunshot wound, jaw fracture, or 
psychiatric disability.  On examination, the appellant 
reported low back pain.  He denied depression, anxiety, 
hallucination, and prior psychiatric hospitalizations.  The 
assessments included low back pain.  Subsequent clinical 
records show continued complaints of low back pain as well as 
notations of a flexion contracture of the left wrist.  In 
October 2005, an examiner noted that the appellant had 
complained that he was "very frustrated and angry in that he 
had a bayonet injury to his left hand in Korea but the VA has 
not given him SC for same."  The remaining records are 
entirely negative for complaints or findings of PTSD, 
residuals of a gunshot wound, or residuals of a jaw 
fracture/dental injury.  

In an April 2006 statement, the appellant claimed that after 
he was released by his North Korean captors, he had weighed 
118 pounds, down from 180 pounds at the start of his 
internment.  He also claimed that he had been a POW during 
the Operation Little Switch and Operation Big Switch.  [The 
Board notes that these operations occurred from April to May 
1953, and from August to December 1953, respectively].  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, such as 
arthritis or a psychosis, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  
In such cases, the disease is presumed under the law to have 
had its onset in service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a) (2009).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 
(West 2002); 38 C.F.R. § 3.304 (2009).

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In addition to the criteria set forth above, service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV)); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressors 
occurred.  38 C.F.R. § 3.304(f) (2009); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether a veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2009).

Where the record does not establish that a veteran engaged in 
combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, he must provide "credible supporting evidence from 
any source" that the event alleged as the stressor in 
service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

The Board notes that effective October 29, 2008, VA amended 
its regulations regarding service connection for PTSD by 
eliminating the requirement for evidence corroborating the 
claimed in-service stressor in cases in which PTSD is 
diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 
2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  In this case, 
the evidence does not show, nor does the appellant contend, 
that PTSD was diagnosed in service.  Thus, this amended 
provision is not for application.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  Under that provision, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

Psychiatric disorder, including PTSD

The appellant seeks service connection for PTSD.  He argues 
that he developed PTSD as a result of an incident which 
occurred in the late Winter of 1951 in which he was shot in 
the calf causing him to fall from a pole and sustain numerous 
injuries.  He also claims that he was a POW of the North 
Korean Government.  

As discussed above, in September 2005, the service department 
certified that the appellant served on active duty from 
February 1952 to February 1961 only; he did not serve on 
active duty prior to that time.  Moreover, the service 
department has indicated that there is no indication that the 
appellant was ever a POW.

The Federal Circuit has held that once service department 
certification as to an individual's service is received, VA 
is bound by that certification for purposes of establishing 
entitlement to benefits.  Palor v. Nicholson, 21 Vet. App. 
325, 330 (2007) (citing Soria, 118 F.3d at 749); see also 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (holding that § 
3.203(c) applies where veteran seeks to establish whether an 
injury occurs pursuant to active or inactive duty for 
training).

In light of the service department's binding certification, 
the Board finds that the appellant was not on active duty in 
1951, when he claims he was shot in the left calf and 
interned as a POW, the incidents which he argues resulted in 
PTSD.  The record on appeal otherwise contains no indication 
of any in-service stressor.  

The certification of the service department notwithstanding, 
the Board further finds that the appellant's claim that he 
was shot in the left calf, fell from a pole and sustained a 
low back injury, a jaw fracture, and a left wrist injury, 
then was interned as a POW in 1951 are lacking in 
credibility.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  For numerous reasons, the 
Board finds the appellant's statements lack credibility.  
First, the scant details he has provided are inconsistent.  
For example, the dates of his claimed internment have varied.  
On his initial application for VA compensation benefits, he 
claimed that he had been a POW from March to April 1951.  
More recently, he claimed that he had been a POW during 
Operation Little Switch and Operation Big Switch.  The Board 
notes that these operations occurred from April to May 1953, 
and from August to December 1953, respectively.  This 
inconsistency casts doubt on the appellant's credibility.  
See e.g. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that the 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  

The Board also notes that his claims are not supported by the 
contemporaneous evidence of record.  For example, although 
the appellant claims to have served on active duty from 
November 1950 to January 1952, at his February 1952 military 
enlistment medical examination, he specifically reported that 
he had had five jobs in the last three years, the longest of 
which he had held for only six months.  The Board assigns far 
more probative weight to the contemporaneous records than to 
the recollections of the appellant of events which occurred 
decades previously, and which were made in the context of a 
claim for monetary benefits.  See e.g. Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(acknowledging that personal interest may affect the 
credibility of the evidence).

Not only does the record lack credible evidence of an in-
service stressor, the Board observes that service treatment 
records corresponding to the appellant's verified period of 
service are entirely negative for complaints or findings of a 
psychiatric disorder, including PTSD.  Indeed, at his January 
1961 military separation medical examination, the appellant 
completed a report of medical history on which he 
specifically denied having or ever having had frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  Moreover, psychiatric 
evaluation was normal at the time of his separation from 
active service, with no indication of any psychiatric 
disability, including PTSD.  

Indeed, the post-service record on appeal continues to lack 
any competent evidence that the appellant presently has any 
psychiatric disability, including PTSD.  The RO has received 
both VA and private clinical records in support of the 
appellant's claim.  None of these records contains any 
notation of a diagnosis of, treatment for, or complaints of, 
a psychiatric disability, including PTSD.  In fact, these 
records show that the appellant denied a history of 
depression, anxiety, hallucination, and prior psychiatric 
hospitalizations.  

In summary, lacking any probative evidence of an in-service 
psychiatric disability, an in-service stressor, or a post-
service psychiatric disability, service connection for an 
acquired psychiatric disability, including PTSD, is not 
warranted.  For the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for a psychiatric 
disability, including PTSD.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).



Gunshot wound to the left calf, low back disability, and 
residuals of a fractured jaw

The appellant claims that in the late winter of 1951, he was 
shot in the left calf while installing communication lines on 
a pole; this caused him to fall approximately 20 feet, 
resulting in a low back injury and broken jaw.  

For the reasons discussed in detail above, the Board finds 
that the appellant was not on active duty at the time of this 
claimed incident.  Palor, 21 Vet. App. at 330 (2007) (holding 
that once service department certification as to an 
individual's service is received, VA is bound by that 
certification for purposes of establishing entitlement to 
benefits).  

The service department's certification notwithstanding, the 
Board further finds that the appellant's claims are not 
supported by the evidence of record.  For example, at the 
time of his February 1952 military enlistment medical 
examination, the appellant did not report having been shot in 
the calf, fracturing his jaw, or falling 20 feet from a pole.  
Moreover, service treatment records corresponding to the 
appellant's period of service from February 1952 to January 
1961 are entirely negative for complaints or findings of a 
gunshot wound to the calf, a jaw fracture, or a low back 
disability.  At his January 1961 military separation medical 
examination, the appellant's head, face, mouth, throat, lower 
extremities, and spine were normal.  

The Court has noted that "[i]n order for service connection 
for an injury to be granted, the facts of a case must 
establish that a veteran was injured while he or she was 'in 
the active military, naval or air service.'"  See Cahall v. 
Brown, 7 Vet. App. 232 (1994).  For the reasons and bases 
discussed above, the Board finds that the appellant did not 
sustain a gunshot wound to the left calf, a low back injury, 
or a fractured jaw, during active service.  

Absent any evidence of an in-service injury, and absent any 
competent evidence linking any current low back, jaw, or left 
calf disability to the appellant's active service or any 
incident therein, service connection is not warranted.  The 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for residuals of a 
gunshot wound to the left calf, low back disability, and 
residuals of a fractured jaw.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


A left wrist disability, including contraction deformity 
secondary to tendon repair of the left wrist

The appellant also seeks service connection for a left wrist 
disability.  He claims that his preexisting left wrist 
disability was severely aggravated as a result of a 1951 
incident in which he was shot in the left calf while 
installing communication lines on a pole, causing him to fall 
approximately 20 feet and reinjure his wrist.  

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the appellant's February 1952 military 
enlistment medical examination documents a preexisting left 
wrist disability, including a surgical scar with a 90 degree 
loss of extension of the middle proximal phalanges of the 4th 
and 5th digits of the left hand.  Service medical records 
show that the appellant sustained a left wrist laceration in 
a 1949 or 1950 altercation, requiring surgical repair of 
lacerated tendons and the ulnar nerve.  Thus, the Board finds 
that the presumption of sound condition at service entrance 
does not attach in this case.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the appellant 
cannot bring a claim for service connection for that 
disorder, but may bring a claim for service-connected 
aggravation of that disorder.  In such cases, the burden 
falls on the appellant to establish aggravation under 38 
U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, however, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this case, on the basis of all the evidence of record 
pertaining to the manifestations of the appellant's left 
wrist disability prior to, during, and subsequent to service, 
the Board concludes that the evidence of record does not show 
that the underlying disorder increased in severity during 
active service.  38 U.S.C.A. § 1153, (West 2002); 38 C.F.R. 
3.306 (2009).  Under these circumstances, the presumption of 
aggravation is not for application.  See Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).

In that regard, the appellant contends that his preexisting 
left wrist disability was aggravated by a 1951 injury he 
sustained in a fall from a pole.  For the reasons discussed 
above, the Board finds that the appellant was not on active 
duty at the time of this claimed incident.  Palor, 21 Vet. 
App. at 330 (2007) (holding that once service department 
certification as to an individual's service is received, VA 
is bound by that certification for purposes of establishing 
entitlement to benefits).  

Moreover, the Board finds that the treatment records 
corresponding to the appellant's verified period of active 
service do no establish that his preexisting left wrist 
disability was aggravated therein.  Although the appellant's 
left wrist was symptomatic during service, the fact that the 
appellant exhibited symptoms in service, in and of itself, is 
not sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Indeed, the appellant's 
reported symptoms, including left hand pain, some weakness, 
muscle wasting, and flexion contractures of the 4th and 5th 
fingers, were shown to have been present since his pre-
service surgery.  The Board further notes that when the 
appellant was examined at the time of his separation from 
active service in January 1961, his symptoms were apparently 
stable, including flexor contractures, as well as trophic 
changes and hypesthesia over the ulnar nerve distribution.  
The examiner noted that during his active service, the 
appellant had not been physically limited to any significant 
extent.  

The Board further notes that the post-service record is 
devoid of any clinical records showing that the appellant 
received treatment for his left wrist disability immediately 
after service or for many years after his service separation.  
In fact, the record contains no clinical record of post- 
service medical treatment for nearly three decades after 
service.  In summary, the Board finds that the evidence of 
record preponderates against in-service permanent aggravation 
of the appellant's preexisting left wrist disability.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003).

In reaching this decision, the Board notes that in clinical 
settings, the appellant has reported that his current left 
wrist disability stems from "a war injury" or from a 
bayonet wound.  Under 38 U.S.C.A. § 1154(b), in the case of 
any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).

In this case, however, the Board finds the appellant's 
statements are not credible, nor are they supported by the 
evidence of record.  Again, despite his claims, the service 
department has indicated that the appellant did not serve on 
active duty prior to February 1952, nor was he a POW.  
Additionally, his service treatment records show that he 
sustained his left wrist disability in an altercation prior 
to service.  His service treatment and personnel records are 
entirely silent as to any mention of a "war injury" or a 
bayonet wound.  The Board assigns far more probative weight 
to the contemporaneous medical records than to the 
recollections of the appellant of events which occurred 
decades previously, and which were made in the context of a 
claim for monetary benefits.  See e.g. Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).

In summary, the Board finds that the appellant's left wrist 
disability preexisted service and has not been shown to have 
been aggravated therein.  The Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a left wrist disability, including contraction 
deformity secondary to tendon repair of the left wrist.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Total rating based on individual unemployability

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2009).  Where these percentage requirements are not met, 
entitlement on an extraschedular basis may be considered when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In the present case, service connection is not in effect for 
any disability.  Although the appellant sought service 
connection for PTSD, residuals of an gunshot wound to the 
left calf, a low back disability, residuals of a fractured 
jaw, and a left wrist disability, those claims have been 
denied here.  As an award of a total rating based on 
individual unemployability presumes the existence of a 
service-connected disability, there is no legal basis upon 
which to grant the benefit sought.  Thus, the claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for residuals of a gunshot 
wound to the left calf, including a scar is denied.

Entitlement to service connection for a low back disability, 
including L3-4 lumbar stenosis with lateral recess stenosis 
and left lumbar radiculopathy, is denied.

Entitlement to service connection for residuals of a 
fractured jaw, including dental injuries, is denied.

Entitlement to service connection for a left wrist 
disability, including contraction deformity secondary to 
tendon repair of the left wrist, is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


